Citation Nr: 0513091	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  01-04 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to May 9, 1978, 
for the grant of service connection for a dysthymic disorder.  

2.  Entitlement to an effective date prior to August 26, 
1999, for the assignment of a 100 percent disability 
evaluation for a dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from July 1966 to June 1970.  

A review of the record demonstrates that the regional office 
(RO) granted service connection for a dysthymic disorder as 
secondary to service-connected cervical spine injuries in a 
June 1998 rating determination and assigned a 50 percent 
evaluation effective June 10, 1997.  In July 1998, the 
veteran filed a notice of disagreement with the effective 
date.  

In a March 1999 rating decision, the RO assigned a temporary 
total disability evaluation for the veteran's dysthymic 
disorder from May 13, 1983, to July 1, 1983; a 10 percent 
disability evaluation for the veteran's dysthymic disorder 
from July 1, 1983, to June 10, 1997; and a 50 percent 
evaluation from June 10, 1997.  

In a September 2000 rating decision, the RO assigned a 100 
percent disability evaluation for the dysthymic disorder from 
August 26, 1999.  

In a May 2001 rating determination, the RO assigned an 
effective date of May 9, 1978, for the grant of service 
connection for a dysthymic disorder, with a 10 percent 
disability evaluation being assigned from May 9, 1978, to May 
13, 1983.  


REMAND

On a March 2002 VA Form 9 in connection with his psychiatric 
disability claims, the veteran checked the box indicating 
that he desired to have a hearing at a local office VA office 
before a Member of the Board.  On the form, the veteran 
indicated that he wanted the opportunity to express his case 
and to present new evidence.  

It does not appear that a Board hearing has been scheduled or 
that the veteran has withdrawn his request for a hearing.  

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should take appropriate action to 
schedule the appellant for a Board 
hearing at the RO.  After the hearing is 
conducted, or in the event the veteran 
cancels his hearing request or otherwise 
fails to report, the case should be 
returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




